       Case 4:21-cv-01538 Document 1-1 Filed on 05/10/21 in TXSD Page 1 of 5                                4/5/2021 3:03 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 52131964
                                                                                                             By: Lisa Thomas
                                                                                                     Filed: 4/5/2021 3:03 PM

                                      CAUSE NO. 2021-19376

 COURTNEY SMITH                                                 IN THE DISTRICT COURT OF
 PLAINTIFF,

 V.                                                                 152n 1 JUDICIAL DISTRICT

 DILLARD'S INC.,DILLARD'S INC.DBA
 DILLARD STORE SERVICES,INC. and
 DILLARD TEXAS FOUR-POINT,LLC
 DEFENDANTS                                                         HARRIS COUNTY,TEXAS


                          PLAINTIFF'S FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Courtney Smith, hereinafter called "Plaintiff', complaining of and about

Dillard's Inc., Dillard's Inc. DBA Dillard Store Services, Inc., and Dillard Texas Four-Point,

LLC herein called "Defendants' and for cause of action would show the Honorable Court and

Jury as follows:

                            DISCOVERY CONTROL PLAN LEVEL


      1. Pursuant to rules 190.1 and 190.2 of the Texas Rules of Civil Procedure, Plaintiffs intends

         to proceed under discovery control plan level 1.


                                     PARTIES AND SERVICE


      2. Plaintiff Courtney Smith was, and at all times material hereto, is an individual residing in

         Houston, Harris County, Texas and is a citizen ofthe State of Texas.

      3. Defendant DILLARD'S,INC.(Dillard's) is an Arkansas entity with its principle place of

         business located at 1600 Cantrell Road., Little Rock, Arkansas 72201. Defendant Dillard's

         may be served with citation to its registered agent, C.T. Corporation System, 1999 Bryan

         St. Suite 900, Dallas, Texas 75201-3136.


                                             Page 1 of5
                                            EXHIBIT A
 Case 4:21-cv-01538 Document 1-1 Filed on 05/10/21 in TXSD Page 2 of 5



4. Defendant DILLARD'S INC DBA DILLARD STORE SERVICES,INC is an Arkansas

    entity with its principle place of business located at 1600 Cantrell Road., Little Rock,

    Arkansas 72201. Defendant may be served with citation to its registered agent, C.T.

    Corporation System, 1999 Bryan St. Suite 900, Dallas, Texas 75201-3136.

5. Defendant DILLARD TEXAS FOUR-POINT, LLC is a Texas entity with its principle

    place of business located at 4501 North Beach Street., Fort Worth, Texas 76137.

   Defendant DILLARD TEXAS FOUR-POINT, LLC may be served with citation to its

    registered agent, C.T. Corporation System, 1999 Bryan St. Suite 900, Dallas, Texas

   75201-3136.


                             VENUE AND JURISDICTION


6. Venue is proper in Harris County, Texas under Tex. Civ. Prac. & Rem. Code §

    15.002(a)(1)-(3) because all or a substantial part of the events or omissions giving rise to

    the claims made the basis of this lawsuit occurred in.

7. This Court has personaljurisdiction over all parties and subject matterjurisdiction because

   Plaintiff's damages exceed the minimum jurisdictional limits ofthis Court.

8. Plaintiff seeks only monetary relief of$250,000 or less.


                                         FACTS


9. On or about April 4, 2019, Plaintiff was entering a Dillard's store located at 4925

    Westheimer Rd. in Houston, Harris County, Texas 77056 at around 12:30 PM.

10. As Mrs. Smith was approaching the second door to enter the store, she slipped and fell on

   the wet floor and injured her left hip, left ankle, left arm, and the shoe she was wearing




                                        Page 2 of5
                                      EXHIBIT A
 Case 4:21-cv-01538 Document 1-1 Filed on 05/10/21 in TXSD Page 3 of 5



   ripped as well. Plaintiff brings premises liability, negligence, and gross negligence claims

  ("claims") against the Defendants and seeks both general and special damages.


                           COUNT 1— PREMISES LIABILITY


1 1. Plaintiff hereby incorporates as reference paragraph 8-9.

12. Plaintiff was an invitee of Defendants. Defendants had control over and responsibility for

   premises. The condition on the premises posed an unreasonable risk or harm. The

   Defendants knew or should have known of the dangerous condition. The Defendants did

   not exercise reasonable care to reduce or eliminate the risk. The Defendants failure to use

   such care proximately caused Plaintiff's injuries.


                              COUNT 2— NEGLIGENCE


13. Plaintiff hereby incorporates as reference paragraph 8-9.

14. Plaintiff was an invitee of Defendants at the time she entered the store. Defendants owed

   Plaintiff a legal duty to exercise ordinary care in keeping the premises safe. Defendants

   breached that duty which proximately caused Plaintiff's injuries.


                           COUNT 3— GROSS NEGLIGENCE


15. Plaintiff hereby incorporates as reference paragraph 8-9.

16. When viewing Defendants acts and omissions objectively from the standpoint of

   Defendants at the time, its occurrence involved an extreme degree of risk, considering the

   probability and Defendant's had actual, subjective awareness ofthe risk involved but

   nevertheless proceeded with its conduct with conscious indifference to the rights, safety,

   or welfare of others.


                                        Page 3 of 5
                                      EXHIBIT A
     Case 4:21-cv-01538 Document 1-1 Filed on 05/10/21 in TXSD Page 4 of 5



                                               DAMAGES

    17. Plaintiff seeks damages in the amount that is within the jurisdictional limits of the court.

    18. As a direct and approximate cause of the Defendant's failure to use reasonable care, the

       result of which made the basis of this action, Plaintiff was caused to suffered injuries and

       incurred the following damages:

           a. Medical expenses in the past and future;

           b. Physical pain and suffering in the past and future.

           c. Physical impairment /Loss of enjoyment of life in the past and future.

           d. Mental anguish past and future;

           e. Disfigurement past and future;

           f. Cost of suit;

           g. Prejudgment and postjudgment interest, and

           h. All other relief in law and in equity to which Plaintiff may be entitled. A demand

               for judgment for all other relief to which the party deems himself entitled.

                                  REQUEST FOR JURY TRIAL


    19. Plaintiff respectfully asserts her constitutional right to trial by Jury.


                                              PRAYER


       WHEREFORE,PREMISES CONSIDERED,Plaintiff, Courtney Smith respectfully

requests that the Defendant be cited to appear and answer herein, and that upon a fmal trial of

this cause, have judgment against Defendant,jointly and severally, for damages, together with

prejudgment interest from the date of injury through the date ofjudgment, at the maximum rate




                                              Page 4 of5
                                            EXHIBIT A
     Case 4:21-cv-01538 Document 1-1 Filed on 05/10/21 in TXSD Page 5 of 5



allowed by law; post judgment interest at the legal rate, cost of court, and such other and further

relief to which Plaintiff may be entitled at law or in equity.


                                                                 Respectfully submitted,


                                                                 ROXELL RICHARDS
                                                                 Texas Bar No. 24049753
                                                                 Roxell Richards Law Firm
                                                                 6420 Richmond Ave Ste. 135
                                                                 Houston, TX 77057
                                                                 Tel.(713)974-0388
                                                                 Fax.(713)974-0003
                                                                 paralegal@roxellrichards.com
                                                                 Attorney for Plaintiff




                                            Page 5 of5
                                           EXHIBIT A
